         Case 3:18-cv-01069-SB         Document 32       Filed 05/12/20    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 DON JOSEPH,                                        Case No. 3:18-cv-1069-SB

                Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATION
        v.

 WEST LINN PAPER COMPANY,

                Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Stacie Beckerman issued Findings and Recommendation

in this case on April 24, 2020. ECF 27. Judge Beckerman recommended that the Court grant

Plaintiff’s motion for default judgment and award economic damages in the amount of

$107,751.93 and noneconomic damages in the amount of $100,000. No party has filed

objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,




PAGE 1 – ORDER
         Case 3:18-cv-01069-SB          Document 32       Filed 05/12/20     Page 2 of 2




“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”). Although review is not required in the absence of objections, the

Act “does not preclude further review by the district judge[] sua sponte . . . under a de novo or

any other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R.

Civ. P. 72(b) recommend that “[w]hen no timely objection is filed,” the court review the

magistrate judge’s findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Judge Beckerman’s Findings and Recommendation for clear error on the

face of the record. No such error is apparent. Accordingly, the Court ADOPTS Magistrate Judge

Beckerman’s Findings and Recommendation (ECF 27). The Court GRANTS Plaintiff’s motion

for default judgment (ECF 19) and awards economic damages in the amount of $107,751.93 and

noneconomic damages in the amount of $100,000, for a total award in the amount of

$207,751.93.

       IT IS SO ORDERED.

       DATED this 12th day of May, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
